UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7559



JAMES EDMOND WATTS,

                                             Plaintiff - Appellant,

          versus

PATRICIA E. CONNER, Correctional Officer,
Augusta Correctional Center; L. SAUNDERS,
Warden; JACK LEE; S. JAMES TAYLOR; MAJOR DAY;
D. BOYERS, Captain; INVESTIGATOR REYNOLDS;
LAWRENCE W. DURY, III; L. H. HUFFMAN; SERGEANT
STARKEY,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-94-586-R)

Submitted:   February 11, 1997            Decided:   August 19, 1997


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edmond Watts, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion for summary judgment and dismissing his complaint

filed pursuant to 42 U.S.C. § 1983 (1994). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Watts v. Conner, No. CA-94-586-R (W.D. Va. Sept. 24, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3